Citation Nr: 0928749	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran canceled a scheduled 
hearing before the Board in November 2007.  His case was 
subsequently remanded by the Board in February 2008 to allow 
the Veteran an opportunity to reschedule a hearing before the 
Board.  The Veteran canceled his second scheduled hearing in 
June 2008 and indicated that he would not reschedule.  The 
Board remanded the Veteran's case in November 2008 to obtain 
his Social Security Administration (SSA) records.  As those 
records were received by VA, the Board may properly decide 
the Veteran's claim.  


FINDINGS OF FACT

Depressive disorder has been manifested during the initial 
rating period by deficiencies in most areas, such as near-
continuous depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control, unprovoked irritability, difficulty in 
adapting to stressful circumstances, and reduced ability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for depressive 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 9434 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in a March 2006 correspondence.  The letter provided 
notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned a grant of service connection in the event his claim 
for depressive disorder was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects 
that the Veteran also received the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He was afforded VA examinations for his 
depressive disorder in May 2003 and March 2006.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected depressive disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.


Factual Background

The Veteran's service treatment records (STRs) revealed a 
normal induction examination, with no complaints or symptoms 
of psychiatric disability.  In a clinical record from 
September 1973, the Veteran stated that he was in a depressed 
mood, had been taking drugs, and that he desired to take his 
own life.  The evaluating physician noted that the Veteran 
displayed a high degree of agitation, exhibited what was 
perceived as a "tantrum," and declared that he desired to 
leave the Navy.  The doctor noted that the Veteran displayed 
the symptoms of immature personality and recommended that he 
be discharged from service.  The record of a psychiatric 
evaluation indicates that the Veteran displayed the symptoms 
of situational depression with immature personality.  The 
administering physician noted that the Veteran was extremely 
immature, with no hope that he could gain acceptable insight 
or growth.

The Veteran's file contains VA treatment reports ranging from 
July 2002 to October 2002.  In July 2002, the examining 
clinician noted that the Veteran appeared adequately-groomed 
with good eye contact and speech pattern.  The Veteran 
reported that he experienced normal sleep patterns.  The 
Veteran had intermittent suicidal thought, but denied an 
intent or plan to commit suicide.  He was unemployed after 
losing the job he held for 5 years.  The Veteran noted that 
he had a girlfriend, but that the relationship was strained.  
His mental status examination was normal.  The Veteran 
displayed a depressed affect and claimed to have difficulty 
concentrating.  The Veteran stated that he suffered from 
depression which began during his service in the Navy.  He 
noted that he experienced physical and mental abuse as a 
child and conjectured that his father suffered from 
depression.  The treating physician prescribed anti-
depressant medication for the Veteran and assigned him with a 
Global Assessment of Functioning (GAF) score of 55.  The 
examining physician opined that the Veteran displayed the 
symptoms of depression.  During follow-up treatment sessions 
in September 2002 and October 2002, the Veteran exhibited 
normal attributes on a mental status examination, and did not 
display suicidal ideation.  The Veteran was adequately 
groomed and displayed a euthymic mood.

The Veteran was afforded a VA examination in March 2003.  His 
claims file was available and reviewed.  The results of the 
Veteran's mental status examination were substantially 
normal.  The Veteran stated that he was unemployed, had never 
been married, and had difficulty establishing relationships.  
The Veteran noted that he lived with a girlfriend, with whom 
he shared a platonic relationship.  The examiner noted that 
the Veteran had a depressed and sad affect with an elevated 
anxiety level.  The Veteran stated that he experienced 
suicidal ideation in the past, but denied current suicidal 
ideation.  The Veteran noted that he felt hopeless and 
worthless.  The examiner opined that he exhibited depression 
and an inability to deal with pressure and new situations, 
which resulted in professional and personal failures.  The 
Veteran was assigned a GAF score of 58.

The Veteran was assigned a 50 percent rating in a decision by 
the RO in October 2003.  In his notice of disagreement 
regarding this decision, the Veteran stated that he suffered 
from depression and suicidal ideation since his service in 
the Navy.  He noted that he was unable to function 
appropriately and effectively, nor was he able to establish 
long-term relationships due to his depression.  The Veteran 
indicated that he did not take care of his teeth due to the 
symptoms of depression.

VA treatment records from May 2003 to January 2006 were 
associated with the claims file.  The Veteran experienced 
sporadic unemployment and stated reasons for his dismissal 
ranging from inadequate access to transportation to an 
inability to interact with coworkers.  He stated that he 
received financial support from an ex-girlfriend.  Results of 
mental status examinations were normal.  His energy level and 
concentration were normal.  He reported feelings of anger, 
depression and tearfulness.  He displayed intermittent 
suicidal ideation, but never had a plan to commit suicide.  
The Veteran exhibited a euthymic mood.  The treating doctor 
noted that the prescribed medication had a positive affect on 
the symptoms of the Veteran's depression.  His medication was 
increased to target his poor motivation and episodic 
dysphoria.  The Veteran has assigned GAF scores ranging from 
58 to 65.

The Veteran submitted a statement in support of his claim in 
April 2006.  The Veteran stated that he was constantly 
depressed and thought about suicide every day.  He indicated 
that he had problems controlling his anger, which lead to 
outbursts.  He noted that his depression has prevented him 
from holding steady employment and establishing 
relationships.

A letter from the Veteran's friend, dated June 2006, stated 
that the Veteran has a tendency to babble, has constant 
irritability, and exhibits frequent temper tantrums.  She 
noted that, against her protestations, the Veteran spends a 
substantial part of his day cutting out pictures from 
magazines and pasting them to his wall.

The Veteran was afforded another VA examination in March 
2006.  The Veteran's reported mental health history was 
generally similar to his previous exam administered in May 
2003.  The Veteran appeared at the examination unshaven and 
intermittently tearful.  He stated that the onset of his 
depression occurred during his service in the Navy due to the 
color of the ships and the atmosphere.  The Veteran's eye 
contact was fair and the results of a mental status 
examination were normal.  No inappropriate behavior was noted 
by the examiner.  He denied sleep disturbance due to his 
disability.  The Veteran reported that he was unemployed and 
he indicated a desire to return to work.  The Veteran stated 
that he enjoys acting in the theater, but had trouble finding 
parts due to an accusation of harassment.  The examiner noted 
that although he does exhibit some symptoms of posttraumatic 
stress disorder (PTSD), he does not appear to adequately meet 
the clinical criteria associated with PTSD.  The examiner 
opined that the Veteran suffers from a major depressive 
disorder which dates back to at least his time in the Navy.  
The examiner noted that the Veteran experienced severe 
childhood emotional abuse and that his characterological 
issues cannot be attributed to service.  The Veteran was 
assigned a GAF score of 50.

During VA treatment report from October 2006 the Veteran 
exhibited a euthymic mood and full affect.  His mental status 
examination was normal and he reported no suicidal ideation.  
The Veteran was unemployed and relied on his ex-girlfriend 
for financial support.  The examining doctor noted that the 
Veteran's condition improved with an increase dosage of his 
prescribed medication.  The Veteran was assigned a GAF score 
of 53.

In VA treatment reports ranging from December 2006 to May 
2008, the Veteran exhibited anxiety related to his ongoing 
cardiovascular disability.  The Veteran's mental status 
examinations were normal during this period.  He indicated 
that he experienced fleeting suicidal ideation.  He displayed 
a euthymic mood.  He stated that he had plans to return to 
school.  When questioned about his use of alcohol or drugs, 
he indicated that he drinks 6 beers a week.  The Veteran was 
assigned GAF scores ranging from 53 to 60.

Analysis

The Veteran contends that he is limited in his ability to 
function socially and in a work setting due to his 
irritability, anxiety and depression.  He requests that a 
rating higher than 50 percent be assigned for his major 
depression because he has been unable to obtain steady 
employment or establish relationships.

The Veteran's depression has been evaluated using Diagnostic 
Code 9434 of 38 C.F.R. § 4.130, which sets forth the criteria 
for rating psychiatric disorders using a general rating 
formula outlined in Diagnostic Code 9440.  The general rating 
formula for mental disorders is as follows:

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The medical evidence of record reveals that the Veteran 
complained of an inability to adapt to stressful situations, 
overwhelming depression, lack of motivation, inability to 
establish and maintain relationships, anger, and 
irritability.  The Veteran has reported experiencing 
intermittent passive suicidal ideation and his friend noted 
that he exhibited daily obsessive behavior lasting a 
significant portion of the day.  VA treatment reports 
attribute his inability to maintain employment and establish 
relationships to the symptoms of his depression.  Although he 
lived with his ex-girlfriend, the Veteran has never been 
married.  He noted that he had been terminated in the past 
due to an inability to cooperate with his coworkers and his 
longest reported employment period lasted five years.  He 
presented at successive VA treatment sessions and 
examinations with an increasingly euthymic mood, due in part, 
according to the VA physician, to his positive reaction to 
prescribed anti-depressant medication.  

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as 'DSM-IV'). 38 C.F.R. § 
4.130.  DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

The Board notes the Veteran was assigned a GAF scores ranging 
from 50 to a high of 60 in May 2008.  The Board also notes 
that the score of 60 occurred after almost 6 years of taking 
a prescribed anti-depressant.  The Veteran was assigned a GAF 
score of 58 during his May 2003 examination and a score of 50 
during his May 2006 VA examination.  GAF scores ranging from 
41 to 50 are indicative of serious symptoms (such as suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) or serious impairment in social or occupational 
functions (such as no friends or an inability to keep a job).  
GAF scores ranging between 51 and 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 and 70 are assigned when there are some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but when the individual is functioning well and has 
meaningful interpersonal relationships.  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).

The Board points out that the evaluation of a psychiatric 
disorder is not determined by the mechanical application of a 
GAF score.  Rather, a GAF score is but one piece of evidence 
to be considered.  In this case, the Board finds that the 
Veteran's actual report of symptoms and his clinical 
presentation is of greater probative value than the numerical 
GAF scores in the 51 to 60 range assigned him, and is more 
consistent with the higher 70 percent evaluation.

The Board has considered all of the pertinent evidence on 
file, including that pertaining to the years prior to the 
August 30, 2002 effective date assigned the grant of service 
connection for depressive disorder.  In short, the evidence 
more nearly approximates the criteria for a 70 percent rating 
than a 50 percent rating.  The evidence on file, however, 
does not demonstrate symptoms suggesting, at a minimum, 
occupational and social impairment with deficiencies in most 
areas warranting a 100 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms 
listed in the rating criteria are not exclusive, but are 
examples of typical symptoms for the listed percentage 
ratings).  Accordingly, the Board concludes that a 70 percent 
evaluation for depressive disorder is warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no evidence that his psychiatric 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for depressive disorder, assigned an effective 
date for the grant of August 30, 2002.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the Veteran's depressive 
disorder has remained at the 70 percent level, but no more, 
since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period   beginning August 30, 2002, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).





	(CONTINUED ON NEXT PAGE)



ORDER

A 70 percent evaluation for service-connected depressive 
disorder effective from the date of claim is granted. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


